SHARE EXCHANGE AGREEMENT AGREEMENT dated as of August 12, 2009 by and between Apogee Robotics, Inc., a Delaware corporation ("APRB") and Ligang Shang, Zhengjiang Wang, London Financial Group Ltd., a British Virgin Islands corporation (“London Financial”), Sino Group Investment Ltd. (“Sino Group”), a British Virgin Islands corporation. WHEREAS, Ligang Shang, Zhengjiang Wang, London Financial Group, Ltd., and Sino Group Investment Ltd. (collectively, the “Advanced Swine Shareholders”) are the owners of all of the outstanding capital stock of Advanced Swine Genetics Co., Ltd., a Nevada corporation ("Advanced Swine"), and Primary Capital, LLC owns the only option or other right to acquire capital stock of Advanced Swine; and WHEREAS, on the Closing Date described herein, the Advanced Swine Shareholders and Primary Capital, LLC (collectively, the Exchanging Shareholders”) will own all of the issued and outstanding capital stock of Advanced Swine; and WHEREAS, Advanced Swine owns 100% of the registered capital of Heilongjiang SenYu Animal Husbandry Co., Ltd. (“SenYu”), a company organized under the laws of The People’s Republic of China; and WHEREAS, SenYu owns 60% of the registered capital of Sino-Canadian Senyu-Polar Swine Genetics Company Limited (“Senyu-Polar JV”), a company organized under the laws of The People’s Republic of China; and WHEREAS, the Advanced Swine Shareholders desire to transfer the capital stock of Advanced Swine to APRB and APRB desires to acquire the shares. NOW, THEREFORE, it is agreed: 1.Definitions.As used herein, the following terms shall have the meanings set forth below: a. “Applicable Law” means any domestic or foreign law, statute, regulation, rule or ordinance applicable to the businesses or corporate existence of APRB, London Financial, Sino Group, Advanced Swine, SenYu, or Senyu-Polar JV. b. “GAAP” means generally accepted accounting principles in the United States of America as promulgated by the American Institute of Certified Public Accountants and the Financial Accounting Standards Board or any successor institutes concerning the treatment of any accounting matter. c. “Lien” means, with respect to any property or asset, any mortgage, lien, pledge, charge, security interest, claim, encumbrance, royalty interest, any other adverse claim of any kind in respect of such property or asset, or any other restrictions or limitations of any nature whatsoever. d. “Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means: (i) any income, alternative or add-on minimum tax, gross receipts tax, sales tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license tax, withholding tax, payroll tax, employment tax, excise tax, severance tax, stamp tax, occupation tax, property tax, environmental or windfall profit tax, custom, duty or other tax, impost, levy, governmental fee or other like assessment or charge of any kind whatsoever together with any interest or any penalty, addition to tax or additional amount imposed with respect thereto by any governmental or Tax authority responsible for the imposition of any such tax (domestic or foreign), and (ii) any liability for the payment of any amounts of the type described in clause (i)above as a result of being a member of an affiliated, consolidated, combined or unitary group for any Taxable period, and (iii) any liability for the payment of any amounts of the type described in clauses (i) or (ii) above as a result of any express or implied obligation to indemnify any other person. e. “Tax Return” means any return, declaration, form, claim for refund or information return or statement relating to Taxes, including any schedule or attachment thereto, and including any amendment thereof. 2.Share Exchange. a.
